80 F.3d 1042
UNITED STATES of America, Plaintiff-Appellee,v.Charles PARKER, Jr., Defendant-Appellant.
No. 94-10557.
United States Court of Appeals,Fifth Circuit.
April 4, 1996.

Peter Fleury, Asst. Federal Public Defender, Ira Kirkendoll, Federal Public Defender, Ft. Worth, TX, for Appellant.
Frank D. Able, Asst. U.S. Atty., Paul E. Coggins, U.S. Atty., Dallas, TX, for Appellee.
Appeal from the United States District Court for the Northern District of Texas;  John McBryde, Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion January 3, 1996, 5 Cir., 1996, 73 F.3d 48)
Before POLITZ, Chief Judge, and KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A member of the court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.   The Clerk will specify a briefing schedule for the filing of supplemental briefs.